1

2

3

4
                                     UNITED STATES COURT
5
                             WESTERN DISTRICT COURT OF WASHINGTON
6                                           SEATTLE

7
     In re:
8

9    WON YONG HA and MONICA YOUNG HA

10                                         Plaintiff
     vs.                                                CASE NO.: 2:19-cv-00492-RAJ
11
                                         REPLY DECLARATION OF PLAINIFFS
12   US BANK NATIONAL ASSOCIATION,
     NOT INDIVIDUALLY BUT SOLELY AS      OBJECTION TO DECLARATION OF NON-MONETARY
13   TRUSTEE FOR BLUE WATER              STATUS OF DEFENDANT FORECLOSURE TRUSTEE,
                                         MICHELLE R. GHIDOTTI, ESQ.
14
     INVESTMENT TRUST AND SELENE
     FINANCE LP AND FORECLOSURE           Noted for 07/12/2019
15   TRUSTEE, MICHELLE R. GHIDOTTI, ESQ.
16
                                           Defendant.
17
     COMES NOW: Plaintiffs Won Yong Ha and Monica Young Ha, aka Yong Hee Ha Yoo, here
18

19   after Ha, and provides this declaration as a basis to tolled the 30 day response time as presented

20   in Defendants Objection filed on 07/10/2019 Docket # 12.
21

22
     I, Monica Yong declare under penalty of perjury under the laws of the State of Washington that
23
     the following is true and correct. I have personal knowledge of the facts stated here in.
24

25   On       I filed a chapter 13 bankruptcy Western District Bankruptcy Court case # 19-11844. This

26   was a emergency Bankruptcy filing. The Bankruptcy was dismissed on closed on June 25th 2019.
27
     The filing would stay and toll the time as to the 30-day response or is good cause. My Husband
28


     REPLY DECLARATION OF HA 1                              WON YONG HA AND MONICA YOUNG HA
                                                                  9419-Points Dr. NE
                                                                  Clyde Hill WA, 98004
     and I have provided specific breach of the deed of trust act and the claims against trustee should
1

2    be heard on merits of the case not by a late response or objection.

3    Fed. R. Civ. P. 6 (b) Extending Time. (1) In General. When an act may or must be done within a
4
     specified time, the court may, for good cause, extend the time: (A) with or without motion or
5
     notice if the court acts, or if a request is made, before the original time or its extension expires;
6

7
     or (B) on motion made after the time has expired if the party failed to act because of excusable

8    neglect.
9    Defendant filed their notice of non-monetary status on May 13th 2019 ( before plaintiff opted in
10
     for ECF filing) per court rules mailing time would add three days for postal delivery and the
11
     required one day to act so deadline would be June 17th 2019, Plaintiff response was made 8 days
12

13   later for good cause the time to object should be extended and Plaintiffs response heard.

14    Respectfully I ask the court at its discretion review our docket # 9 and 10 and based their ruling
15
     on the facts stated by Plaintiff, Ha responded on the same day the Bankruptcy dismissed and
16
     submitted a bona fide objection to non-monetary status.
17

18

19    Sign this 15th day of July ,2019 at King County WA

20    _/s/Monica Young Ha
     Monica Young Ha
21
     9419-Points Drive NE
22   Clyde Hill WA, 98004

23

24

25

26

27

28


     REPLY DECLARATION OF HA 2                              WON YONG HA AND MONICA YOUNG HA
                                                                  9419-Points Dr. NE
                                                                  Clyde Hill WA, 98004
     The undersigned makes the following declaration:
1

2

3    1.     I am now, and at all times herein mentioned a resident of the State of Washington, over
4
     the age of eighteen years and I have knowledge of the facts stated herein.
5
     2.     On July 15, 2019 I caused a copy of the foregoing Declaration reply to be served to the
6

7
     following parties to case by ECF notice.

8

9    Kristin A Zilberstein
10
     LAW OFFICE OF ANGELA M MICHAEL
     3100 NW BUCKLIN HILL ROAD
11   STE 206F
     SILVERDALE, WA 98383
12
     619-243-3921
13

14   Sign this 15th day of July at King county WA
15

16
     _/s/Monica Young Ha
17   Monica Young Ha
     9419-Points Drive NE
18
     Clyde Hill WA, 98004
19

20

21

22

23

24

25

26

27

28


     REPLY DECLARATION OF HA 3                            WON YONG HA AND MONICA YOUNG HA
                                                                9419-Points Dr. NE
                                                                Clyde Hill WA, 98004
